Opinion by
Wilson, J.
In accordance with stipulation of counsel that the merchandise consists of flavoring extract, containing more than 50 percent of alcohol, similar in all material respects to that the subject of R. U. Delapenha & Co. v. United States (39 Cust. Ct. 136, C. D. 1918), the merchandise was held dutiable as follows: (1) The items entered, or withdrawn from warehouse, prior to June 6, 1951, at 30 cents per pound and 10 percent ad valorem, under paragraph 24, as modified by T. D. 51802, and (2) the items entered, or withdrawn from warehouse, subsequent to said date at 30 cents per pound and 9 percent ad valorem under paragraph 24, as modified by T. D. 52739. The merchandise was also held subject to the applicable internal revenue tax due at the time of withdrawal of said merchandise.